Title: To John Adams from Benjamin Lincoln, 22 July 1799
From: Lincoln, Benjamin
To: Adams, John



My dear Sir
Hingham July 22d: 1799

The Revd. Mr. Evens call to tender his services as a Chaplain to the troops now raising—In that Character he passed thro our long Contest with Great Britain to great acceptance. He joined my family during the seige of York town I not only became atteached to him as a friend, but as a Gentleman well qualified & disposed to discharge with fidelity the duties of his station. I think him now Equallified and that his exertions would be laudable
I am my dear sir with the highest / esteem your affectionate friend / & Obedient servant

B Lincoln